Exhibit 10.1

 

THIRD EXTENSION AND AMENDMENT TO LEASE

 

THIS THIRD EXTENSION AND AMENDMENT TO LEASE made as of this 7th day of July
2020, by and between CPP II LLC, a Delaware limited liability company, with an
address at c/o Oestreicher Properties Inc., 430 Park Avenue, 5th Floor, New
York, New York 10022(“Landlord”), and SOLIGENIX, INC., a corporation organized
and existing under the laws of the State of Delaware, having its principal place
of business at 29 Emmons Drive, Suite B-10, Princeton, New Jersey 08540
(“Tenant”).

 

WHEREAS, Landlord is the owner of property located at 29 Emmons Drive, in the
Township of West Windsor, County of Mercer and State of New Jersey (“Property”),
known as Princeton Commerce Center; and

 

WHEREAS, by Lease dated the 7th day of February, 2012 (“Lease”), and a First
Extension and Expansion to Lease dated November 21, 2014 (“First Extension”),
Landlord leased to Tenant and Tenant rented from Landlord, Suite C-10 and Suite
G-35 (“Old Leased Premises”), at the Property; and

 

WHEREAS, by execution of the Second Extension and Amendment to Lease dated
October 5, 2017 (“Second Extension”), Landlord and Tenant agreed to extend the
Lease term to October 31, 2020 and change the Leased Premises to all of Building
B (the “Premises”); and

 

WHEREAS, the term of the Second Extension expires on October 31, 2020 and
Landlord and Tenant each desire to extend the term of the Lease pursuant to the
terms set forth in this Third Extension (the Lease, the First Extension, the
Second Extension and the Third Extension hereinafter collectively shall be
referred to as the “Lease”).

 

NOW, THEREFORE, the parties hereto, for good and valuable consideration, receipt
of which is hereby acknowledged, agree to amend the Lease as follows:

 

1. All WHEREAS clauses set forth above are incorporated herein as terms of the
Lease by reference.

 

2. Defined Terms. Each capitalized term used herein and not otherwise defined
shall have the meaning given to it in the Lease.

 



 

 

 

3. Lease Term. Subject to terms and conditions hereof, the Lease for the
Premises is extended for a period of two (2) years from November 1, 2020 to
October 31, 2022.

 

4. Rent and Additional Rent. The Annual Base Rent for the period commencing
November 1, 2020 through October 31, 2022 shall be calculated at the rate of
$21.50 per square foot. Tenant shall, in addition to the Base Rent, pay to
Landlord all sums which are designated as Additional Rent pursuant to the Lease.
The parties acknowledge that Tenant’s Proportionate Share of Additional Rent for
the Premises shall continue to be eight and seven hundred fifty-seven thousands
(8.757%) percent.

 

5. Condition of Leased Premises. Tenant accepts the condition of the Premises
“as is” and Landlord will not be required to perform any fit-up or tenant work
with regard thereto.

 

6. Renewal Option. Tenant shall have no renewal options beyond the term set
forth in this Third Extension.

 

7. Balance of Lease Terms. All other terms and conditions of the Lease, except
where herein and before modified, shall remain in full force and effect.

 

8. No Additional Brokers. The parties hereby acknowledge each to the other that
no broker has been involved in this transaction other than Paul Goldman of
Commercial Property Network, Inc. and any commission due to shall be paid by
Landlord pursuant to separate agreement.

 



 

 

 

In Witness Whereof, the parties have set their hands and seals, or caused these
presents to be signed by their proper corporate officers and their proper
corporate seal to be hereto affixed, the day and year first above written.

 

WITNESS/ATTEST CPP II, LLC   Landlord         /s/ Jay Lowenstein   BY: Jay
Lowenstein   Position:   

 

WITNESS/ATTEST SOLIGENIX, INC.   Tenant       Sarah Millen /s/ Jonathan Guacino
Sarah Millen By: Jonathan Guacino Finance Manager Position:  Chief Financial
Officer      [ex10-1_001.jpg]

 

 

 



 

 